DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 14, 15, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2006/0052826 A1) in view of King (2005/0203588 A1), further in view of Arle .
Regarding claim 1, Kim discloses inducing a physiological function of an organ or a tissue in a patient comprising: contacting at least one dorsal root ganglion in the patient (eg. Abstract), with a microarray/plurality of microelectrodes (eg. Fig.27 electrodes 115 in dorsal root ganglion), activating sensory neurons and/or sensory reflex by stimulating the sensory neurons with the identified individual electrodes to induce the physiological function of the organ or tissue in the patient (eg. Para. 174 stimulating the dorsal root ganglion 40 associated with urinary incontinence), but does not disclose the microelectrodes being arranged in a microarray and the method further comprising a calibration phase and wherein, the calibration phase comprises: stimulating a sensory neuron activity with the individual electrodes to activate sensory neurons and/or sensory reflex circuit that induces the physiological function of the organ or tissue and correlating activation of the physiological function with the stimulated sensory neuron activity to identify individual electrodes that can activate the sensory neurons and/or the sensory reflex circuit that induces the physiological function and measuring/monitoring activation of physiological function of the organ or tissue. Kim also does not disclose the electrodes with a diameter of less than 100 microns.
King teaches an electrode array (eg. Abstract) that is applied to dorsal column and dorsal root (eg. Para. 3) with a calibration/testing/trial stimulation method that stimulates any combination of electrodes one by one on the electrode array and correlates the stimulation with measured physiological parameters of a patient to determine effectiveness of the stimulations (eg. Para. 10 test each combination of electrodes, 40 evaluation of physiological parameters).
Arle teaches an electrode array (eg. Fig. 3, plurality of electrodes 312) for implantation in the spinal cord to stimulate nerves associated with a variety of functions including controlling the bladder and urethral sphincter (eg. Para. 3 and 11).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the stimulation electrode of Kim (eg. Fig. 2A 115 electrode) to be an electrode array taught by Arle (Fig. 3, electrode array 312) and combining with testing method of King (eg. Para. 3 and 10) to provide finer tuning of the implant to remove the need to move the lead during the implant procedure and simplify the implant procedure (King, eg. Abstract) and allow contacts to be individually addressable (eg. Arle, Para. 22). While King teaches testing any combination of the electrodes to determine effectiveness, one of ordinary skill would be able to further increase the accuracy by testing each electrode one at a time. 
Mason teaches a multi-electrode microarray (Para. 95) that includes recording effects of treatments on a tissue function (eg. Para. 33) for use on dorsal root ganglia (eg. Para. 44) incorporated into implants for electrical stimulation of tissues (eg. Para. 28-29).
It would have been obvious to combine the invention of Kim, King, Arle, Mason, and Lacour with the multi-electrode microarray and incorporate it into implants to record physiological function of target tissue to provide better feedback on positioning of an implant to improve treatments (eg. Para. 28-29).
Lacour teaches a detection and stimulation electrode (eg. Abstract) for the dorsal root ganglion (eg. Para. 329) located within microchannels that are 110 microns in diameter (eg. Para. 302-303, 330, 50 micron wire).
It would have been obvious to have modified/scaled the size of the electrodes disclosed by Kim to be the dimensions taught by Lacour to accommodate different sizes of cells (Para. 18, glial, axons, and blood vessels) for purposes of stimulation and/or taking measurements. See MPEP 2144.04 IV A for changes in size/proportion.
Regarding claim 2, the combined invention of Kim, King, Arle, Mason, and Lacour discloses the microarray penetrates the dorsal root ganglion (King, eg. Fig. 2, Para. 78, electrode inserted into dorsal root ganglion).
Regarding claim 4, the combined invention of Kim, King, Arle, Mason, and Lacour discloses the inducement phase is under user control (Arle, eg. Para. 133-134 user control for stimulation programs).
Regarding claim 5, the combined invention of Kim, King, Arle, Mason, and Lacour discloses wherein the organ comprises a bladder, urethra, and/or urethral sphincter (eg. Kim, Para. 179) and the physiological function is bladder voiding (eg. Kim Para. 174-175 and 179, urinary incontinence can be modified, influenced, or controlled). Although the prior art discloses stimulating the dorsal root ganglion to stimulate activity of the bladder, urethra, urethral sphincter, etc. to modify urinary incontinence, urinary voiding is inherently affected as the stimulation of the sympathetic nerves would cause contractions in the bladder, leading to voiding, which is known in the art.
Regarding claim 14, the combined invention of Kim, King, Arle, Mason, and Lacour discloses the plurality comprises of at least 5 electrodes with a surface area of less than 200,000 um^2 each (eg. Arle, Fig. 3, multiple electrodes), It would have been an obvious matter of design choice to modify the surface area of the microelectrodes since such a modification would have involved a mere change in the size of a component, a change in size is generally recognized as being within the level of ordinary skill in the art. 
Regarding claim 15, the combined invention of Kim, King, Arle, Mason, and Lacour discloses the calibration and/or inducement phase is performed using a computer (eg. Kim, Para. 94).
Regarding claim 18, the combined invention of Kim, King, Arle, Mason, and Lacour discloses wherein the plurality of individual electrodes of the micro array contact a single dorsal root ganglion in the patient (eg. Mason, Para. 44). 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2006/0052826 A1) in view of King (2005/0203588 A1), further in view of Arle (US 2008/0234791 A1), further in view of Mason (US 2010/0041972 A1), further in view of Lacour (US 2011/021943 A1), further in view of Tanagho (US 20040111126 A1) (cited previously).
Regarding claim 17, the combined invention discloses the invention of claim 1, but does not disclose the organ or tissue comprises a bladder, urethra, and/or a urethral sphincter and the physiological function is bladder voiding, wherein (A) the calibration phase comprises: stimulating a threshold sensory neuron activity with the individual electrodes to activate a sensory reflex circuit that induces the bladder voiding in the patient; measuring activation of the bladder voiding; and correlating activation of the bladder voiding with the stimulated threshold sensory neuron activity to identify individual electrodes that can activate the sensory reflex circuit that induces the bladder voiding; and (B) the inducement phase comprises: activating the sensory reflex circuit by stimulating the threshold sensory neuron activity with the identified individual electrodes to induce the bladder voiding in the patient.
Tanagho discloses using electrodes to stimulate at least a dorsal root ganglion (Para. 8, 29, 8-84, 90) for controlled bladder voiding (eg. Fig. 7-8, Para. 112-117) with an optimization of stimulus signals (eg. Para. 119-120, optimal signal programs), and stimulating threshold sensor neuron activity to induce bladder voiding (eg. Fig. 20-21, Para. 195).
It would have been obvious to have combined the invention of Kim, King, Arle, Mason, and Lacour with the bladder voiding stimulation taught by Tanagho to better regulate neural transmission and muscle contraction (eg. Tanagho, Para. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792